Citation Nr: 0610589	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty for training from January 
1963 to December 1963.  Service connection is currently in 
effect for ulcerative colitis, rated 10 percent disabling.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In April 2006, the Board granted a motion for advancement of 
this appeal on the Board's docket.  


FINDING OF FACT

Multiple sclerosis was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.


CONCLUSION OF LAW

Multiple sclerosis was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that a notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a VCAA letter dated in November 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.  Although the veteran 
served only on active duty for training, service connection 
is in effect for ulcerative colitis so that he meets the 
criteria for veteran status.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, multiple sclerosis 
may be presumed to have been incurred during service if it 
first become manifest to a compensable degree within seven 
years of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).

The veteran contends that service connection should be 
established for multiple sclerosis, which, the veteran 
reports was first diagnosed in 1984.  He asserts that ocular 
symptoms noted in his service medical records were, in fact, 
the earliest manifestations of his disorder.  He has 
submitted several medical articles showing that optic 
neuritis is often an early symptom of multiple sclerosis.  
After review of the evidence of record, the Board finds that 
there is insufficient evidence that the veteran's multiple 
sclerosis resulted from service.  While the veteran's 
representative has asserted that a medical opinion from VA 
regarding whether the veteran had ocular symptoms of multiple 
sclerosis in service is needed, for reasons that will be 
given, the Board does not find that such an opinion is 
necessary to decide this claim.  

Review of the service medical records shows no complaint or 
manifestation of multiple sclerosis during service.  On 
examination, decreased visual acuity was noted.  The 
diagnosis was compound hyperopic astigmatism.  On examination 
by VA in February 1964, the veteran had no pertinent 
abnormality.  Additional post-service medical records show 
that the veteran received treatment for astigmatism 
throughout the years.  A May 2004 statement from the 
veteran's private physician documents that he treated the 
veteran for decreased visual acuity on several occasions 
beginning in 1981.  Records of this treatment have been 
submitted.  At no time is there shown to be a diagnosis of or 
specific treatment for optic neuritis.  

VA outpatient treatment records, dated in July 2004, show 
that the veteran was assessed as having multiple sclerosis by 
history, with no ocular complications.  Statements from the 
veteran's private optometrist, dated in July and August 2005, 
show that, after review of the veteran's past medical 
records, the fact that the veteran had an acute episode of 
optic neuritis could not be confirmed or denied.  It has been 
noted in these records that multiple sclerosis was first 
diagnosed in 1984.  Records in years prior to that do not 
reveal findings of optic neuritis.  There are no visual or 
other findings in service or in the immediate post-service 
period suggesting the presence of multiple sclerosis.  Prior 
to service, history of an episode of Bell's palsy affecting 
the face is noted.  It appears to have resolved as there was 
no pertinent finding or treatment during service or 
thereafter.

The evidence of record does not show that the veteran 
currently manifests ocular symptoms of multiple sclerosis.  
While the veteran did manifest astigmatism while on active 
duty, this is a disorder due to refractive error.  Congenital 
or developmental defects, refractive error of the eyes, and 
personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. 
App. 439 (1992).  While the veteran's optometrist indicates 
that it cannot be determined whether or not the veteran has 
or had ocular symptoms of multiple sclerosis during service 
or thereafter, such an opinion also implies "may or may not" 
and is too speculative to establish a plausible claim.  Obert 
v. Brown, 5 Vet. App. 30 (1993).  As there is no 
documentation that the veteran has ocular neuritis that is 
related to his multiple sclerosis, there is no need for an 
additional medical opinion regarding whether the decreased 
visual acuity during service could have been related to the 
development of this disorder.  As there is no evidence that 
the veteran manifested any symptoms of multiple sclerosis 
during service or within seven years thereafter, service 
connection must be denied.  


ORDER

Service connection for multiple sclerosis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


